Citation Nr: 0033190	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  98-07 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to June 
1969.  During part of that time, he was stationed in the 
Republic of Vietnam.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  


REMAND

The veteran seeks entitlement to service connection for PTSD.  
During a hearing in May 2000 before the undersigned Veterans 
Law Judge, the veteran testified that the primary stressor 
associated with his PTSD involved an incident in which his 
unit in Vietnam, the 505th Transportation Detachment, was 
overrun during the Tet Offensive in 1968.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 38 C.F.R. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat, or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation, will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (2000).  The veteran's participation in 
combat may also be substantiated by other supportive 
evidence, such as statements from former fellow service men 
and the veteran's own testimony.  See Gaines v. West, 11 Vet. 
App. 353 (1998); VA O.G.C. Prec. Op. No. 12-99 (October 18, 
1999) (published at 62 Fed. Reg. 6256, 6257 (2000)).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, the veteran's lay testimony alone may establish 
the occurrence of the claimed inservice stressor, provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service.  The occurrence of the stressor may be rebutted by 
clear and convincing evidence to the contrary.  Even if the 
stressor is verified, however, that fact does not eliminate 
the requirement that there be a nexus between the stressor 
and the diagnosis of PTSD. 38 C.F.R. § 3.304(f); See Cohen v. 
Brown, 10 Vet. App. 128 (1997).

Although recent VA outpatient treatment records, e.g., dated 
in November 1999, show that the veteran has a diagnosis of 
PTSD, the evidence does not show whether there is a nexus 
between the reported stressor and that diagnosis.  

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

In light of the foregoing, the Board is of the opinion that 
additional development of the record is necessary prior to 
further appellate consideration.  Accordingly, the case is 
remanded for the following actions:

1.  The RO should contact the veteran and 
give him another chance to provide 
further details of his stressor(s) in 
Vietnam, including, but not limited to, 
the date and place of the stressor(s); 
the names, ranks, and units of persons 
involved; and the circumstances of the 
stressor(s).  Such details should 
include, but not be limited to the 
incident in which the veteran's unit, the 
505th Transportation Detachment, was 
reportedly overrun during the Tet 
Offensive of 1968.  In so doing, the RO 
should request that the veteran provide 
supportive evidence of those stressors, 
including, but not limited to, statements 
from former fellow service members.  

2.  Then, the RO should prepare a summary 
of the veteran's alleged stressors.  A 
copy of the summary, the veteran's 
stressor statements and pertinent service 
personnel records should be forwarded to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, Virginia 22150-
3197 for verification, to the extent 
possible, of the specific incidents 
alleged by the veteran.  In particular, 
the USASCRUR should ascertain whether his 
unit, the 505th Transportation Detachment 
was overrun during the Tet Offensive of 
1968.  Failures to reply or negative 
responses to any request must be noted in 
writing and also associated with the 
claims folder.

3.  The RO should contact the veteran and 
request the names, addresses, and 
approximate dates of treatment or 
examination, of all health care providers 
who may possess additional records 
pertinent to his claim.  After obtaining 
any necessary authorization, the RO 
should request copies of the records of 
such treatment or examinations not 
currently on file directly from the 
providers.  The RO should also request 
that the veteran provide any such records 
in his possession.  Failures to respond 
or negative replies to any request should 
be noted in writing and also associated 
with the claims folder.

4.  If the evidence supports the 
existence of a stressor(s), the RO should 
schedule the veteran for a psychiatric 
examination to determine the nature, 
etiology, and extent of any psychiatric 
disability found to be present.  All 
indicated tests and studies should be 
performed, and any indicated 
consultations should be scheduled.  The 
claims folder must be made available to 
the examiner so that the relevant medical 
history may be reviewed.  A diagnosis of 
PTSD should be confirmed or ruled out.  
Should PTSD be found, it is requested 
that the examiner identify and explain 
the elements of the diagnosis including 
the stressor(s) accountable for the 
disorder.  The rationale for all opinions 
must be provided.

5.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issue of entitlement to 
service connection for PTSD.  In so 
doing, the RO must ensure compliance with 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 
2096.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond.  Thereafter, if 
otherwise in order, the case should be 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of the issue.  The veteran need take no 
action until he is notified.  It must be emphasized, however, 
that he does have the right to submit any additional evidence 
and/or argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 
372-373 (1999).



		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



